Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 7, 2020 by
and between INTEC PHARMA LTD., a company organized under the laws of the State
of Israel (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited
liability company (the “Buyer”). Capitalized terms used herein and not otherwise
defined herein are defined in Section 7 hereof.

 

WHEREAS: Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, (i) 7,125,000 shares (the “Purchase Shares”) of the Company’s ordinary
shares, with no par value per share (the “Ordinary Shares”), and (ii) warrants,
substantially in the form attached hereto as Exhibit A (the “Pre-Funded
Warrants”), to purchase 7,125,000 Ordinary Shares (the “Warrant Shares”). The
Purchase Shares, Pre-Funded Warrants and Warrant Shares are collectively
referred to herein as the “Securities.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.PURCHASE OF SECURITIES.

 

Subject to the terms and conditions set forth in this Agreement, the Company and
the Buyer agree that immediately upon the execution hereof, the Buyer shall
purchase from the Company 7,125,000 Purchase Shares at $0.3511 per Ordinary
Share via The Depository Trust Company Deposit or Withdrawal at Custodian system
(“DWAC”) and Pre-Funded Warrants registered in the name of the Buyer to purchase
7,125,000 Warrant Shares at $0.3411 per Pre-Funded Warrant, and the Buyer shall
pay to the Company as the purchase price therefor, via wire transfer, an
aggregate of Four Million Nine Hundred and Thirty One Nine Hundred and Twenty
Five Dollars and No Cents ($4,931,925), prior to the delivery of such Purchase
Shares and Pre-Funded Warrants. The Company will deliver to the Buyer the
Purchase Shares and Pre-Funded Warrants immediately upon delivery to the
Purchaser of the Prospectus Supplement (as defined below) (which may be
delivered in accordance with Rule 172 under the Securities Act) and Buyer paying
the purchase price therefor. The Purchase Shares, upon issuance and payment
therefor as provided herein, shall be validly issued and fully paid and
non-assessable, and the Warrant Shares, when issued and delivered upon exercise
of the Pre-Funded Warrants in accordance therewith, shall be validly issued and
fully paid and non-assessable. The Company shall pay any and all transfer, stamp
or similar taxes that may be payable with respect to the issuance and delivery
of any Securities to the Buyer under this Agreement.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof:

 

(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Securities for its own account for investment; provided however, by making
the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term.

 



1

 

 

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

 

(c) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(d) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(e) Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.

 

(f) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by the Buyer and the consummation by it
of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members.

 



2

 

 

(g) Residency. The Buyer is a resident of the State of Illinois.

 

(h) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Ordinary Shares or (ii) hedging
transaction, which establishes a net short position with respect to the Ordinary
Shares.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Buyer that as of the date hereof:

 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations, limited liability companies or other
business entities duly organized and validly existing in good standing under the
laws of the jurisdiction (if applicable in such jurisdiction) in which they are
incorporated or organized, and have the requisite corporate or organizational
power and authority to own their properties and to carry on their business as
now being conducted. Each of the Company and its Subsidiaries is duly qualified
as a foreign corporation, limited liability company or other business entity to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under this Agreement.

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Pre-Funded Warrants and to issue the Securities in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement and the Pre-Funded Warrants by the Company and the consummation by it
of the transaction contemplated hereby, including without limitation, the
issuance of the Securities under this Agreement, have been duly authorized by
the Company’s Board of Directors or duly authorized committee thereof, do not
conflict with the Company’s Articles of Association, and do not require further
consent or authorization by the Company, its Board of Directors, except as set
forth in this Agreement, or its stockholders, (iii) this Agreement has been duly
executed and delivered by the Company and (iv) this Agreement constitutes the
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (y)
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies and (z)
public policy underlying any law, rule or regulation (including any federal or
states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof has approved the Company’s entering into this
Agreement and the Company’s performance of all terms of this Agreement,
including without limitation the signing of the Pre-Funded Warrant and the sale
and issuance of the Purchase Shares. The Company has delivered to the Buyer a
true and correct copy of such approving resolutions of the Board of Directors of
the Company.

 



3

 

 

(c) Authorization of the Securities. The Purchase Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the Purchase
Shares shall be (i) validly issued, fully paid and non-assessable and (ii) free
from all taxes, liens and charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Ordinary Shares.
The Pre-Funded Warrants have been duly authorized by the Company and, when
executed and delivered by the Company, will be valid and binding agreements of
the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Warrant
Shares have been duly authorized and validly reserved for issuance upon exercise
of the Pre-Funded Warrants in a number sufficient to meet the current exercise
requirements. The Warrant Shares, when issued and delivered upon exercise of the
Pre-Funded Warrants in accordance therewith, shall be (i) validly issued, fully
paid and non-assessable and (ii) free from all taxes, liens and charges with
respect to the issuance thereof, with the holders being entitled to all rights
accorded to a holder of Ordinary Shares.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the Pre-Funded Warrants by the Company and the consummation by the Company of
the transaction contemplated hereby (the issuance of the Securities), does and
will not (i) result in a violation of the Articles of Association, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result, to the Company’s knowledge, in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries) or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor its Subsidiaries is in violation of any term of or in default
under its Articles of Association, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible violations, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement, reporting obligations under the 1934 Act, or as
required under the 1933 Act or applicable state securities laws or the filing of
a Listing of Additional Shares Notification Form with the Principal Market, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self- regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof. Except for the reporting obligations under the
1934 Act, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the date hereof.

 



4

 

 

(e) SEC Documents; Financial Statements. Since June 30, 2020, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.

 

(f) Absence of Certain Changes. Since June 30, 2020, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries taken as a whole. For
purposes of this Agreement, neither a decrease in cash or cash equivalents nor
losses incurred in the ordinary course of the Company’s business shall be deemed
or considered a material adverse change. The Company has not taken any steps,
and does not currently expect to take any steps, to seek protection pursuant to
any Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.

 

(g) Absence of Litigation. Other than as disclosed in the SEC Documents, to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Ordinary Shares
or any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(h) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transaction contemplated hereby. The Company
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(i) Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or, to the knowledge of the Company, threatened by
the SEC with respect thereto. As of the date hereof, the Company has a dollar
amount of securities registered and unsold under the Shelf Registration
Statement, which is not less than the amount necessary to register the
Securities on the date hereof.

 



5

 

 

4.COVENANTS.

 

(a) Filing of Form 8-K and Prospectus Supplement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall file within two (2) Business Days from the date hereof a
prospectus supplement to the Company’s existing shelf registration statement on
Form S-3 (File No. 333-230016, the “Shelf Registration Statement”) covering the
sale of the Securities (the “Prospectus Supplement”). The Shelf Registration
Statement (including any amendments or supplements thereto and prospectuses or
prospectus supplements, including the Prospectus Supplement, contained therein)
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the sale of the
Securities to the Buyer under this Agreement and (ii) any subsequent sale of the
Securities by the Buyer, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

 

(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Warrant Shares upon each national securities exchange and
automated quotation system that requires an application by the Company for
listing, if any, upon which Ordinary Shares are then listed (subject to official
notice of issuance) and shall maintain such listing, so long as any other
Ordinary Shares shall be so listed. The Company shall use its commercially
reasonable efforts to maintain the Ordinary Shares’ listing on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

 

(d) Maintenance of Registration. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, use its best efforts to maintain a
registration statement covering the exercise of the Pre-Funded Warrants and the
issue and sale of the Warrant Shares such that the Warrant Shares, when issued,
will not be subject to resale restrictions under the 1933 Act except to the
extent that the Warrant Shares are owned by affiliates.

 

(e) Warrant Shares Reserved. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Ordinary
Shares, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of such Pre-Funded Warrants, the number of Warrant Shares that are
initially issuable and deliverable upon the exercise of the then-outstanding
Pre-Funded Warrants.

 



6

 

 

(f) Restriction on Sales of Capital Stock. The Company, on behalf of itself and
any successor entity, agrees that it will not, for a period of 60 days after the
date of this Agreement (the “Lock-Up Period”), issue or sell any Ordinary Shares
under the Company’s Sales Agreement with Cowen and Company, LLC, and further
agrees that during the Lock-Up Period the Company will not (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
capital stock of the Company or any securities convertible into or exercisable
or exchangeable for shares of capital stock of the Company; (ii) file or cause
to be filed any registration statement with the Commission relating to the
offering of any shares of capital stock of the Company or any securities
convertible into or exercisable or exchangeable for shares of capital stock of
the Company, other than the filing of a Registration Statement on Form S-8 or a
registration statement registering the resale of securities outstanding as of
the date hereof and disclosed as outstanding in the SEC Documents; (iii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of capital stock of the
Company, whether any such transaction described in clause (i), (ii) or (iii)
above is to be settled by delivery of shares of capital stock of the Company or
such other securities, in cash or otherwise; or (iv) publicly announce an
intention to effect any transaction specified in clause (i), (ii) or (iii). The
restrictions contained in this Section 4(f) shall not apply to (x) the
Securities to be sold hereunder, (y) the issuance by the Company of Ordinary
Shares upon the exercise of a stock option or warrant or the conversion of a
security outstanding on the date hereof and disclosed as outstanding in the SEC
Documents, or (z) the grant by the Company of stock options or other stock-based
awards, or the issuance of shares of capital stock of the Company under any
equity compensation plan of the Company as such plans are in existence on the
date hereof and described in the SEC Documents.

 

5.TRANSFER AGENT INSTRUCTIONS.

 

All of the Purchase Shares and Pre-Funded Warrants to be issued under this
Agreement shall be issued without any restrictive legend. All of the Warrant
Shares to be issued under this Agreement shall be issued without any restrictive
legend, provided that the Company either maintains an effective registration
statement covering the exercise of the Pre-Funded Warrants and the issue and
sale of the Warrant Shares, or the Warrant Shares are issued upon a “net share
exercise” of the Pre-Funded Warrants pursuant to the terms thereof. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Ordinary Shares in the name of the Buyer for the
Purchase Shares (the “Irrevocable Transfer Agent Instructions”). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and the Purchase
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement. Following exercise of
the Pre-Funded Warrants in accordance with the terms thereof, the Company shall
issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Ordinary Shares in the name of the Buyer for the
Warrants Shares.

 



7

 

 

6.INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of is Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and all of its affiliates, members, officers,
directors, and employees, and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transaction contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
certificate, instrument or document contemplated hereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Buyer’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of the Buyer or any other Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

7.CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(c) “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

(d) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(e) “Principal Market” means the Nasdaq Capital Market.

 



8

 

 

(f) “SEC” means the United States Securities and Exchange Commission.

 

(g) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 8(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Ordinary Shares.

 

8.MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Israel shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 



9

 

 

(e) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Intec Pharma Ltd.

12 Hartom Street

Har Hotzvim, Jerusalem 9777512

Telephone: 972-2-586-4657 Facsimile: 972-77-470-1797 Attention: Nir Sassi Email:
nir@intecpharma.com

 

With a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP

340 Madison Avenue
New York, NY 10173

Telephone: 212-547-5352 Facsimile: 646-390-0820 Attention: Gary Emmanuel Email:
gemmanuel@mwe.com

 



10

 

 

If to the Buyer:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone: 312-658-0400 Facsimile: 312-658-4005 Attention: Steven G. Martin
Email: smartin@aspirecapital.com

 

With a copy to (which shall not constitute delivery to the Buyer):

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone: 202-778-1603 Facsimile: 202-887-0763 Attention: David Lynn, Esq.
Email: dlynn@mofo.com

 

If to the Transfer Agent:

 

VStock Transfer, LLC

18 Lafayette Pl.

Woodmere, NY 11598

Telephone: 212-828-8436 Facsimile: 646-536-3179 Email: info@vstocktransfer.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

 



11

 

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transaction contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release. The
Buyer must be provided with a copy thereof at least one

(1) Business Day prior to any release or use by the Company thereof.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transaction contemplated
hereby.

 

(k) Survival. The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transaction contemplated herein or any termination of this Agreement.

 

(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

(o) Commitment Fee. As additional consideration and fee for Buyer’s entering
into this Agreement, the Company shall pay to the Buyer Two Hundred and Fifty
Thousand Dollars and no/100 Dollars ($250,000) (the “Commitment Fee”). The
Commitment Fee shall be due and payable upon the Buyer’s execution of this
Agreement and shall be paid in cash and, at Buyer’s option, it may be offset
against the purchase price referenced in Section 1 of this Agreement.

 

* * * * *

 

12

 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:       INTEC PHARMA LTD.         By: /s/ Nir Sassi   Name:  Nir
Sassi   Title: Chief Financial Officer         BUYER:         ASPIRE CAPITAL
FUND, LLC   BY: ASPIRE CAPITAL PARTNERS, LLC   BY: SGM HOLDINGS CORP.        
By: /s/ Steven G. Martin   Name: Steven G. Martin   Title: President

 

 

13

 

